

115 S1665 IS: Confirming State Land Grants for Education Act
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1665IN THE SENATE OF THE UNITED STATESJuly 27, 2017Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the State of Utah to select certain lands that are available for disposal under the
			 Pony Express Resource Management Plan to be used for the support and
			 benefit of State institutions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Confirming State Land Grants for Education Act. 2.Authorization (a)In generalSubject to valid existing rights, the State of Utah may select any lands in T6S and T7S, R1W, Salt Lake Base and Meridian, that are owned by the United States, under the administrative jurisdiction of the Bureau of Land Management, and identified as available for disposal by land exchange in the Record of Decision for the Pony Express Resource Management Plan and Rangeland Program Summary for Utah County (January 1990), as amended by the Pony Express Plan Amendment (November 1997), in fulfillment of the land grants made in sections 6, 8, and 12 of the Act of July 16, 1894 (28 Stat. 107), as generally depicted on the map entitled Proposed Utah County Quantity Grants and dated June 27, 2017, to further the purposes of the State of Utah School and Institutional Trust Lands Administration, without further land use planning action by the Bureau of Land Management.
 (b)ApplicationThe criteria listed in Decision 3 of the Lands Program of the resource management plan described in subsection (a) shall not apply to any land selected under subsection (a).
 (c)Effect on limitationNothing in this Act affects the limitation established under section 2815(d) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65).